In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-14-00120-CV


             HAPPY STATE BANK, IN ITS CORPORATE CAPACITY AND
           AS TRUSTEE OF THE BERTHA MCLAIN IRREVOCABLE TRUST
           A AND HESTER, MCGLASSON & COX, G.P., CHARLES HESTER
                     AND DARRELL CAREY, APPELLANTS

                                               V.

                     RYCHELLE L. MCCROSKEY, MICHAEL FELIX
                        AND BRANDON FRASER, APPELLEES

                          On Appeal from the 108th District Court
                                    Potter County, Texas
             Trial Court No. 100,778-E, Honorable Douglas Woodburn, Presiding

                                           May 7, 2014

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       The Court’s opinion and judgment issued on April 28, 2014 is hereby withdrawn

and this opinion is issued in its place.


       We have considered the two petitions filed by Happy State Bank and by Hester,

McGlasson & Cox, G.P., Charles Hester, and Darrell Carey, in which the parties,
Defendants below and Petitioners in this Court, seek permissive appeal to this Court of

the trial court’s interlocutory order signed March 17, 2014. See TEX. R. APP. P. 28.3.

We sought and received a response to those petitions from Rychelle L. McCroskey,

Michael Felix, and Brandon Fraser, Plaintiffs below.


       After careful consideration of the petitions and responses, including the items in

the appendices attached thereto, and the rules applicable to permissive appeals, we

hereby, DENY Petitioners’ petitions seeking permission to appeal the trial court’s

interlocutory order signed March 17, 2014. Accordingly, we dismiss the appeal for want

of jurisdiction. See TEX. R. APP. P. 43.2(f).




                                                    Per Curiam




                                                2